AO 245l (Rev. i l/lo) ludgmeni in a C`i'imiual Case t`or a l’etty Otl`ense
Sheet l

U`NiTED STATES DisTRiCT COURT
CENTRAL DISTRICT OF CALlFORNIA

UNI'I'ED S'I`A"I`ES OF AMERICA Judgment in a Criminal Case
(For a Petty Offcnse)

V' ` EDCRi9-00081-KK
vANsANT, DARELL v
Case No. CCI§ 6325952

USl\/l No.
…Pro Se

 

Defenda.nt`s Attorney

THE DEFENDANT: VANSANT, DARELL V

d THE DEFENDANT pleaded d guilty l:l nolo contendere to eount(s) O_ne
l_`] THE DEFENDANT was t"ound guilty on eount(s) ,_ `_

 

'l`he defendant is adjudicated guilty of these ol`t`enses:

 

v t Title &§ue.cti.on ,, , Nature of Offen_s_e . .. . t v _.,_.w_ix,”__,,_,ii_,foense !Ended . ._C.'o_uiit v
43 CFR 2932.57(21)(1) Fail to Obtain a Permit and Pay Fee as Required ' 1'1/25/18 " Wne
is t .i
Tlie defendant is sentenced as provided in pages 2 through 3 ofthisjudgnient.

I:J THE DEFENDANT was found not guilty on eount(s)

 

l:i Count(s) 7 __ b t:l is l:l are dismissed on the motion of the United States.

_ It is ordered that the defendant must notify the Uiiitcd State.s attorney l`or tl_iis district vt'it_hi_n 30 days ol"any cha_nége ofname,
i'csidenee. or mailing address until all t`ines. restitution. costs, a_nd special assessments imposed by this judgment ar_e fu_ ly pat . l
to pay i'estitution. the defendant must notify the court and United States attorney ot material changes iri economic clrcums j

     
       

 

 

Last Four Digits ofDel`endant's Soe. Sec. No.: 3217 March 15, 2019 § aj

j
[)el`endant’s Year ot`Birth: 1954__ l z 5 § z

C`ity and State <;)l`l)el`endant`s Residenee:

PHELAN, CA

i n ol`Judgment

 
 
 

a

/
¢ »
(Q’r». 4

'- w c.):»\“" '
,` v ./

Signature"ot` J udge

_ 11
" Kenly Kiya Kato, United States Magistrate Judge 72

@| l q Nanie and Title ot`Judge

 

 

 

Date

\. Aé 245[ (Rev. l l/l6) Judgmeiit in a Criminal Case for a I’etty Ol'fense
Sheet 3 - Criminal Monetar\' Penalties

 

Judgmeni-»Page ___£,__,_ Of ,,W”_'S MMMMMMMMMM __
DEFENDAN'I': VANSANT, DARELL V

CASENUMBER= ccis 6325952 t EDCRi9-00_081-KK ,
CRlMINAL MONETARY PENALTIES

'I`he defendant must pay the total criminal monetaiy penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
'YOTALS t>` 25.00 $ 20.00 $ 0.00 $ 30.00
D The determination ol`restitution is deferred until . An A/)iemled Judgmen/ in a Crimiiia/ Case (AO 245€) will be

entered after such determination.
l:] 'I`he defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lt` the defendant m_ak‘_es a partial payment, each payee shall receive an approximately proportioned payment,.unless specified
t otherwise in the pi:iority_tii'tler or percentage (pavment column below. Howcver, pursuant to 18 U.S. . § 3664(1), all nonfederal
victims must be paid in lull prior to the Unite’ States receiving payment

Name of Pavee w TotalLoss** WRestit t'o O'der d

 

TOTALS $ O.()O §§ 0.00

 

l:l Restitution amount ordered pursuant to plea agreement 3 v

53 'l`he defendant must pay interest on restitution or a fine ot` more than $2,500, unless the line or restitution is paid in full before the
fifteenth day after the date ofthe_iudgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 4 may be subject
to penalties for delinquency and default,‘ pursuant to 18 U.S.C. § 3612(g).

l:l 'l`he court determined that the defendant does not have the ability to pay interest, and it is ordered that:
ij the interest requirement is Wai\"ed for ij fine [] restitution

l:l the interest requirement for the El fine ij restitution is modified as follows:

* Justiee for Victims of 'l`rafl`icking Act 01`2015, .l’ub. L. No. 114-22. _
** Findings for the total amount of losses are required under Chapters 109A, 110,_ ll()A, and 113A of Title 18 for offenses committed on or alter
Septernber 13, 1994, but before April 23, 1996.

AO 2451 (Rev. l ill 6) Judgnieiit in a Criminal Case for a Petty Ot`fense
Slieet 4 -- Schedule of Paymcnts

 

' , Judgment-Page ~_§ ,,,,,,,, of _~~ -_“ v
DEFENDAN]~; VANSANT, DARELL V
CASE NUMBER; CC15 6325952 EDCRI 9-00081-KK
SCHEDULE CF PAYMENTS

l~iaving assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties are due as follows:

A [] hump sum payment ot`$ due immediately, balance due

l:l not later than . or

Cl in accordance t\dth lj C, l:l D, l:l L, or l:l Fbelow);or

Payment to begin immediately ( may be combined with l:l C, l:l D, or [] F below); or
C I:l Payment in equal y y ,_ __ (e.g.._ weekly, montlily, quartei'ly) installments of $ v , m * over a period of
nw (e.g.. months or years), to commence *_* (e.g.. 30 or 60 days) after the date of thisjudgrnent; or
D l:l _Payment in equal w mmmmmmmmmmmmmmmmmmm (e.g., weckly, monthly, quarterly) installments of $ __MMM over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to
a term ot’supervisioii; or ~
E l:l Payment during the term of probation will commence within _ (`e.g., 30 or 60 days) after release from

imprisonment 'fhe court will set the payment plan based on an assessment of the defendant’s ability to pay at that time_: or

F Uf Speeial instructions regarding the payment of criminal monetaiy penalties:

Total criminal monetary penalties in the amount of $75 are due by 3/15/19 payable to:
U.S. District Court

255 East Temple St., Ste.l 178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwisez if thisjudgment imposes imprisonment, payment of criminal monetary enalties is
due during the period ot imprisonment All criminal monetary penalties, except those payments made through the Federa Bureau ot
Prisons` Inmate Financial Responsibility Program, are made to the clerk of the court.

'l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:] Joint and Several

Defendant and _Co-Delendant Names. Case Numbers ( including defendant number), Total Aniount, Joint and Sevei'al Amount_.
and corresponding payec, it appropriate

l:l The defendant shall pay the cost ofproseeution.
l:l4 The defendant shall pay the following court cost(s): 0.00

ij The defendant shall forfeit the defendant`s interest in the following property to the United States:

Payr_nents shall be applied in the following order: &i) assessment, (2) restitution princi al, (3') restitution interest, (4) fine princi al,
(5) line interest, (6) community restitution ( 7 ) JV” A assessment, (_8) penalties, and (9§ costs, including cost of prosecution an
court eosts. y

